VENDUM BATTERIES LIMITED (A DEVELOPMENT STAGE COMPANY) TABLE OF CONTENTS DECEMBER 31, 2009 Report of Independent Registered Public Accounting Firm F-1 Balance Sheet as of December 31, 2009 F-2 Statement of Operations for the period from November 16, 2009 (Date of Inception) to December 31, 2009 F-3 Statement of Stockholder’s Deficit as of December 31, 2009 F-4 Statement of Cash Flows for the period from November 16, 2009 (Date of Inception) to December 31, 2009 F-5 Notes to the Financial Statements F-6 Silberstein Ungar, PLLC CPAs and Business Advisors Phone (248) 203-0080 Fax (248) 281-0940 30600 Telegraph Road, Suite 2175 Bingham Farms, MI 48025-4586 www.sucpas.com Report of Independent Registered Public Accounting Firm To the Board of Directors of Vendum Batteries Limited Woodley, Reading, United Kingdom We have audited the accompanying balance sheet of Vendum Batteries Limited (the “Company”) as of December 31, 2009, and the related statements of operations, stockholder’s deficit, and cash flows for the period from November 16, 2009 (Date of Inception) through December 31, 2009. These financial statements are the responsibility of the Company's management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of Vendum Batteries Limited as of December 31, 2009 and the results of its operations and its cash flows for the period from November 16, 2009 (Date of Inception) through December 31, 2009 in conformity with accounting principles generally accepted in the United States of America. The accompanying financial statements have been prepared assuming that the Company will continue as a going concern.As discussed in Note 2 to the financial statements, the Company has a working capital deficit, has received no revenue from sales of products or services, and has incurred losses from operations.These factors raise substantial doubt about the Company’s ability to continue as a going concern.Management’s plans with regard to these matters are described in Note 2. The accompanying financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Silberstein Ungar, PLLC Bingham Farms, Michigan March 12, 2010 F-1 VENDUM BATTERIES LIMITED (A DEVELOPMENT STAGE COMPANY) BALANCE SHEET AS OF DECEMBER 31, 2009 ASSETS December 31, 2009 Current Assets Cash and cash equivalents $ Stock subscription receivable 2 Total Assets $ LIABILITIES AND STOCKHOLDER'S DEFICIT Liabilities Current Liabilities Accrued expenses and interest $ Convertible note payable Total Liabilities Stockholder's Deficit Common stock, par value $2; 1 share authorized, 1 share issued and outstanding 2 Cumulative translation adjustment Deficit accumulated during the development stage Total Stockholder's Deficit Total Liabilities and Stockholder's Deficit $ See accompanying notes to financial statements. F-2 VENDUM BATTERIES LIMITED (A DEVELOPMENT STAGE COMPANY) STATEMENT OF OPERATIONS FOR THE PERIOD FROM NOVEMBER 16, 2009 (INCEPTION) TO DECEMBER 31, 2009 For the period from November 16, 2009 (Inception) to December 31, 2009 REVENUES $
